Citation Nr: 0331341	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
disability.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to assignment of a higher disability rating 
for left ear hearing loss, currently rated as 0% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty, culminating in 
retirement in May 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1999, a statement of the case was issued in January 2000 and 
a substantive appeal was received in June 2000.

The Board notes that by correspondence dated October 2001, 
the veteran refers to claims for cervical arthritis, 
arthritis of the spine, hypertension, and a skin disability.  
These matters are hereby referred to the RO for clarification 
and appropriate action.


FINDINGS OF FACT

1.  Thoracic outlet disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is thoracic outlet disability 
otherwise related to such service.

2.  The veteran's current right ear hearing loss is related 
to his period of active duty service.


CONCLUSIONS OF LAW

1.  Thoracic outlet syndrome was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110,1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Right ear hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The April 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  
Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case over one year has passed since the April 2001 RO 
VCAA letter was sent to the veteran, and he has not indicated 
that he has any additional evidence to submit.  The Board 
therefore finds that there is no prejudice to the veteran as 
a result of any legal deficiency in the VCAA notice furnished 
by the RO pursuant to the invalidated regulation and that no 
useful purpose would be served by further delaying appellate 
review to provide corrected notice that the appellant has one 
year to provide additional information or evidence.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Thoracic Outlet

The veteran's service medical records reflect a possible 
diagnosis of thoracic outlet syndrome in the late 1970s.  The 
veteran indicated on his retirement examination in October 
1977 that he had thoracic outlet syndrome.  However, there 
are no post-service medical records showing diagnosis or 
treatment for thoracic outlet syndrome.  Moreover, the 
veteran underwent a VA examination in May 2001, at which time 
the examiner stated that it was his opinion that due to the 
fact that the veteran had degenerative changes present and 
has not had symptoms of thoracic outlet syndrome throughout 
his earlier life span it is more likely consistent that the 
veteran's symptoms are related to his degenerative joint 
disease rather than thoracic outlet syndrome.  The Board 
notes that the veteran is already service connected for the 
residuals of a right hemilaminectomy and a right 
foraminotomy, to include the symptoms of degenerative joint 
disease.

Thus, there is no medical evidence of record to demonstrate 
that the veteran currently suffers from thoracic outlet 
syndrome. In fact, the symptoms that the veteran's complains 
of have been attributed to his currently service-connected 
degenerative joint disease, not to thoracic outlet syndrome.  
Service connection cannot be established with a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Right Ear

Initially, the Board notes that by a rating decision dated 
September 1978, the RO denied the veteran's claim for service 
connection for "defective hearing."  However, since 1978, 
the regulations defining a hearing disability for VA purposes 
have changed.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that entitlement to a 
de novo review of a previously and finally denied claim based 
upon an intervening change in law or regulation creating a 
new entitlement derives from the new law or regulation and is 
a separate and distinct claim not governed by the new and 
material evidence analysis.  Spencer v. Brown, 4 Vet. App. 
283 (1993).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran underwent a VA audiological examination in May 
2001 which reflected the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
30
50
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

It is clear from the May 2001 VA report that the veteran does 
meet the 38 C.F.R. § 3.385 definition of right hearing loss 
disability for VA purposes.  In other words, he does suffer 
from current right ear hearing loss disability.  The Board 
must now consider whether there is a link or nexus between 
his current right ear hearing loss and his period of active 
duty service. 

Service medical records from early in the veteran's career 
document hearing in terms of whispered and spoken voice 
tests, and it appears that all such tests were reported to be 
15/15.  It appears that the earliest audiometric examination 
in the veteran's service medical records is from November 
1971 and showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
-
-
-
-
-

The last audiometric examination in service in November 1977 
showed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
not done
5
LEFT
-
-
-
-
-

A notation under the section for physician's summary reflects 
"impaired hearing, rt ear."  However, the clinical 
examination summary of defects portion of the report refers 
to "impaired hearing left ear."  At any rate, in view of 
the definition of hearing loss disability set forth in 38 
C.F.R. § 3.385, it is clear that at the time of separation 
from service the veteran did not suffer from right ear 
hearing loss as defined for VA purposes.

However, the Board does note that there was apparently some 
decrease in hearing acuity in the right ear between November 
1971 and November 1977 in the 2000 and 4000 Hertz 
frequencies.  While this decrease may not be significant on 
its face, the Board must acknowledge that hearing loss for 
the left ear has already been service-connected on the basis 
of an upward shift in audiometric readings during service.  
Moreover, the reference at discharge to right ear hearing 
loss and then left ear hearing loss, perhaps by mistake, does 
cast some doubt on the underlying question.  After reviewing 
the evidence in light of Hensley, the Board believes that the 
positive evidence is in a state of approximate balance with 
the negative evidence.  Under such circumstances, the matter 
must be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Accordingly, entitlement to service connection 
for right ear hearing loss is warranted. 


ORDER

Entitlement to service connection for thoracic outlet 
disability is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to service connection for right ear hearing loss 
is warranted.  To this extent, the appeal is granted.


REMAND

Although the Board has granted the appeal on the issue of 
service connection for right ear hearing loss, the 
appropriate rating to be assigned will be decided by the RO.  
The other issue on appeal involves the rating already 
assigned for the service-connected left ear hearing loss.  
Under VA's Schedule for Rating Disabilities, if hearing loss 
is service-connected for both ears, the measured hearing 
acuity in each ear is entered into a mechanical formula to 
determine the disability evaluation which is warranted.  
Therefore, the Board is unable to address the matter of the 
rating for the service-connected left ear hearing loss 
pending the RO's assignment of a rating giving consideration 
to both ears. 

The Board also notes that by rating decision dated September 
2001, the RO, in part, denied service connection for 
epididymitis, assigned a 40 percent rating for lumbar spine 
disability, and continued a 20 percent rating for cervical 
spine disability.  A review of the record reflects that in 
October 2001, the veteran submitted a written statement in 
which he indicated that he was appealing certain issues.  
However, he referenced cervical arthritis and "spinal 
arthritis," and it is not clear whether he intended to 
initiate an appeal from the ratings already assigned for 
lumbar spine and cervical spine disability, or whether he was 
advancing new claims for arthritis.  These matters need 
clarification, but it does appear that the veteran's 
statement is a notice of disagreement at least as to the 
epididymitis, and perhaps to the cervical and lumbar spine 
ratings as well.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
clarify what issues the veteran was 
intending to appeal in his October 15, 
2001, notice of disagreement.  After 
obtaining clarification, the RO should 
take appropriate action under 38 C.F.R. 
§ 19.26 (2003), including issuance of a 
statement of the case so that the veteran 
may have the opportunity to complete an 
appeal by filing a timely substantive 
appeal if he so wishes.   

2.  The RO should take appropriate action 
to assign a disability rating for the 
veteran's service-connected bilateral 
hearing loss under applicable VA rating 
criteria.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review of all issues properly in 
appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



